The offense is the unlawful carrying of a pistol; punishment fixed at a fine of $100.00.
The uncontroverted testimony shows that the appellant carried a pistol on or about his person under circumstances violative of the law.
There was no defensive issue presented. The record is without bills of exception.
The points made against the indictment in the present case are identical with those in the companion case of Francisco Cisneros v. State, No. 9482, save that in the present case the District Court number was 37, and the County Court number was 45. As to our views touching the subject, reference is made to the companion case, No. 9483, this day decided.
Finding no error in the record, the judgment is affirmed.
Affirmed.